Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Philip Groggins appeals from the district court’s order affirming the bankruptcy court’s order denying him a discharge in his bankruptcy case pursuant to 11 U.S.C. § 727(a)(2)(A) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Groggins v. Robbins, No. 7:15-cv-00690-NKM, 2016 WL 4536890 (W.D. Va. Aug. 30, 2016). We deny Groggins’ motion for a transcript at government expense, deny his motion for reversal on appeal, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED